DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 – 3, 7 – 12, 14, 17 and 20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Milligan (US 2014/0342809 A1) in view of Foerster et al (US 2012/0306813 A1) in view of Leung et al (US 2020/0201531 A1).                                                                                                                                                                                    
As per clam 1, 11, 17
 providing a tag with an encoded physical medium that is readable by a touch-capable user interface; (Milligan discloses a touch sensitive surface wherein a voucher/token/item comprising  capacitive ink is placed in contact with the touch sensitive surface) (Milligan 0022, 0023)

enabling the gaming device to provide a predetermined game feature in response to reading the data from the tag…; and (Milligan discloses the determination of an output and activating the output at the gaming device such as adding/deducting credits, activating hidden game features, bonuses, multipliers etc. based upon the input code from the information carrier) (Milligan 0040)
updating, with the processor, an electronic record associated with the tag to indicate that the predetermined game feature has been enabled based, at least in part, on determining that the tag has been read by the touch-capable user interface of the gaming device … at the touch-capable user interface of the gaming device. (Milligan discloses “The actions include, for example, adding and/or deducting credits from the user account, as described above. The subsequent actions may additionally or alternatively include adding promotional credits to an account and/or activating unactivated features, for example activating a hidden game, a bonus round, a multiplier for credits awarded for winning a game, or designating the user as a jackpot winner, as described above.”) (Milligan 0045)
Milligan fails to disclose:
…in combination with detecting a gesture of the user…
determining at the processor, whether or not the gesture of the user indicates a desire to read data from the tag;
in response to determining that the gesture indicates a desire to read data from the tag, reading data from the tag via the touch-capable user interface;
…and at least in part, on the gesture

It would be obvious to one of ordinary skill in the art, at the time of filing, to modify Milligan in view of Foerster to provide a system that activates game functionality based upon movement gestures that are sensed by a touchscreen sensor when an item comprising capacitive ink is sensed.  This would allow the system to increase the number of inputs that the system is able to accept and offer more options that are available to the user based upon the direction of the motion the user imparts upon the information carrier with respect to the touchscreen sensor.
In a similar field of endeavor, Leung discloses a system and method of using touch input gestures to provide confirmation of inputs.  In other words, confirmation gestures are used to indicate that a user actually desires a particular input to be processed by the system.  Specifically, Leung discloses the receiving of at least a first input gesture 402, and simultaneously the user then swipes the screen to perform a second input gesture 502 that exposes a touch input area that comprises a button area 504 that enables a user to make a third input.  The exposed button area 504 enables the user to confirm that intention that the first and second input gestures were indeed deliberate and were desired to be made.  The user then makes the third input gesture by touching the exposed button area 504 with the other hand to thereby confirm the first and second gestures thereby confirming that the user did indeed desire to make the first two inputs. (Leung 0021, 0022, 0023)
It would be obvious to one of ordinary skill in the art, at the time of filing, to modify Milligan in view of Foerster in view of Leung to provide a game system utilizing a touch screen wherein a first touch screen input such as the placement of an information carrier comprising capacitive ink to sensed and 
As per claim 2, 
wherein the encoded physical medium comprises a conductive ink, wherein data is encoded on the tag with the conductive ink, and wherein the method further comprises: determining, with the processor, the predetermined game feature based, at least in part, on the data encoded on the tag with the conductive ink. (Milligan discloses “The actions include, for example, adding and/or deducting credits from the user account, as described above. The subsequent actions may additionally or alternatively include adding promotional credits to an account and/or activating un-activated features, for example activating a hidden game, a bonus round, a multiplier for credits awarded for winning a game, or designating the user as a jackpot winner, as described above.”) (Milligan 0040, 0045)
As per claim 3, 12, decrementing, with the processor, a game feature usage value in the electronic record that is used to track a permitted number of uses of the predetermined game feature. (Milligan discloses the information carrier voucher can comprise a number of game features that may be either one time uses or multiple uses. The features are validated upon use and are no longer usable afterwards (i.e. decremented)) (Milligan 0040)
As per claim 7, 
updating, with the processor, a field of the electronic record to indicate that the user has earned an opportunity to invoke the predetermined game feature at a time selected by the user; determining, with the processor, that the user has provided an input at the gaming device indicating a desire to invoke the predetermined game feature; and further updating, with the processor, the field of the 
As per claim 8, augmenting, with the processor, gaming graphics presented to the user via the touch- capable user interface of the gaming device based, at least in part, on a position of the tag within the touch-capable user interface. (Milligan discloses the displaying of gaming graphics wherein the graphic discloses a shape to guide the user as to where to place the capacitive gaming item) (Milligan 0022).
As per claim 9, determining, with the processor, an area on the tag over which the gesture of the user is provided; and selecting, with the processor and based on the area on the tag over which the gesture of the user is provided, the predetermined game feature from among a plurality of different game features that are invokable with the tag, wherein the plurality of different game features correspond to different areas on the tag. (Combination of Milligan in view of Foerster as applied above, Foerster discloses a capacitive information carrier that may comprise at least two different coupling areas that are used to activate different functionality (i.e. features depending on functionality context) when sensed by the touch sensor and when the user provide touch input via these distinct areas) (Foerster 0036) 
As per claim 10, 16, 20, determining, with the processor, a time at which the tag has been read by the touch- capable user interface of the gaming device in combination with detecting the gesture of the user at the touch-capable user interface of the gaming device;  57IGT Docket No. P002227-001SR Docket No. 10012-107 determining, with the processor and based on the determined time, a set of predetermined game features that are eligible for activation by the user; presenting, via the touch-capable user interface of the gaming device, the set of 
As per claim 14, a set of instructions that update an electronic record of a loyalty account associated with the user to indicate that the user has been provided the predetermined game feature in response to determining that the tag has been read by the touch-capable user interface of the gaming device in combination with detecting the gesture of the user at the touch-capable user interface of the gaming device.  (Milligan 0038)
Claim(s) 15 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Milligan (US 2014/0342809 A1) in view of Foerster et al (US 2012/0306813 A1) in view of Leung et al (US 2020/0201531 A1) in view of Casey et al (US 8,638,939 B1).                                                                                                                                                                                    
As per claim 15, wherein the physical medium comprises a material that is readable by a capacitive-sensing touch-capable user interface… wherein determining that the gesture of the user indicates the desire to read data from the tag... and wherein the data encoded on the tag comprises a tag identifier. (Milligan 0038)
The combination of Milligan in view of Foerster in view of Leung fails to disclose the following:
 comprises confirming that the authentication gesture is a valid authentication gesture…
In a similar field of endeavor, Casey et al discloses a system and method of receiving invoking an authentication routine (Casey 11:51 – 60) wherein a gesture that is provided to a device touch screen is determined to be an authentication gesture and the authentication gesture is authenticated or determined to be valid or not (Casey 13:3 – 15).  Upon the gesture being determined or confirmed to be valid, functions of the device are activated or allowed to be accessed by a user.  Specifically, previously secure content e.g. encrypted or hidden data or functions (applications, network connection, and so forth) are made accessible to a user) (Casey 13:57 – 61). Casey discloses that the gesture may comprise a pattern of inputs in relation to the touch screen such as an input beginning at one spot and ending at another touch spot (Casey 14:26 – 32)
It would be obvious to one of ordinary skill in the art, at the time of filing, to further modify the combination of Milligan and Foerster and Leung in view of Casey to authenticate a gesture that is provided by an information carrier or other means, wherein the user utilizes the information carrier or other means to provide input gestures to a touch display of touch screen.  By determining that a particular gesture is valid by means of authenticating the gesture, the system would be able to provide a greater measure of security and prevent content from being access by unauthorized users and enable access to authorized users (Casey 13:57 – 61)
As per claim 19,  … wherein determining that the gesture of the user indicates the desire to read data from the tag …instructions that update an electronic record of a loyalty account associated with the user to indicate that the user has been provided the predetermined game feature in response to determining that the tag has been read by the touch-capable user interface of the gaming device in combination with detecting the gesture of the user at the touch-capable user interface of the gaming 
The combination of Milligan in view of Foerster in view of Leung fails to disclose the following:
…wherein the gesture of the user comprises an authentication gesture,… comprises confirming that the authentication gesture is a valid authentication gesture…
In a similar field of endeavor, Casey et al discloses a system and method of receiving invoking an authentication routine (Casey 11:51 – 60) wherein a gesture that is provided to a device touch screen is determined to be an authentication gesture and the authentication gesture is authenticated or determined to be valid or not (Casey 13:3 – 15).  Upon the gesture being determined or confirmed to be valid, functions of the device are activated or allowed to be accessed by a user.  Specifically, previously secure content e.g. encrypted or hidden data or functions (applications, network connection, and so forth) are made accessible to a user) (Casey 13:57 – 61). Casey discloses that the gesture may comprise a pattern of inputs in relation to the touch screen such as an input beginning at one spot and ending at another touch spot (Casey 14:26 – 32)
It would be obvious to one of ordinary skill in the art, at the time of filing, to further modify the combination of Milligan and Foerster and Leung in view of Casey to authenticate a gesture that is provided by an information carrier or other means, wherein the user utilizes the information carrier or other means to provide input gestures to a touch display of touch screen.  By determining that a particular gesture is valid by means of authenticating the gesture, the system would be able to provide a greater measure of security and prevent content from being access by unauthorized users and enable access to authorized users (Casey 13:57 – 61)
Claim 4 - 6, 13 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Milligan (US 2014/0342809 A1) in view of Foerster et al (US 2012/0306813 A1) view of Leung et al (US 2020/0201531 A1) in view of YAO et al (US 2013/0239058 A1).

 determining, with the processor, a context associated with the tag being read by the touch-capable user interface of the gaming device; and selecting, with the processor and based on the determined context, the predetermined game feature from among a plurality of candidate game features (
In a similar field of endeavor, YAO discloses a system wherein upon a touchscreen device, the device determines a context of between two inputs provided by the user upon the touchscreen.  In order to unlock the device, a user must provide a first touch input to the device and then the device will prompt the user to provide a second input wherein they must provide a directionally related sliding touch input to unlock and use the device.  As can be seen the second input has a directional context relative to the touch screen. (YAO 0036, 0040).  YAO discloses that once the sliding touch input is complete the device may display one of a set display elements such as the previous screen or one of any preconfigured display screens (i.e. features) (YAO 0035).
It would be obvious to one of ordinary skill in the art, at the time of filing, to modify Milligan in view of Foerster in view of YAO to specify capacitive gaming item of Milligan has a context such as it must be moved in specified directional to enable game functionality.  This would enable the game machine to enable functionality such as ensuring the user did not input an accidental touch but rather meant to make a deliberate input that comprises longer contact with the touch sensor such as in a swipe in a certain direction
As per claim 5, wherein the context is determined based on an orientation of the tag relative to a predetermined area of the touch-capable user interface of the gaming device. (Combination of Milligan in view Foerster as applied to claim 4, wherein Foerster discloses the enabling of device features based upon the orientation of an information carrier with respect to the touch screen) (Foerster 0025, 0054, 0082, 0111, claim 23)
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 - 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  The Applicant has amended the claims to define over the prior art of record as summarized in the Remarks dated 8/30/21 pages 10 - 12.  The above rejection addresses the newly amended claim limitations.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.                                                                                                                                                                   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSS A WILLIAMS whose telephone number is (571)272-5911. The examiner can normally be reached Mon-Fri 8am - 4pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on (571) 270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAW/Examiner, Art Unit 3715

/KANG HU/Supervisory Patent Examiner, Art Unit 3715